EXHIBIT 10.44

CONFIDENTIAL

EXECUTION VERSION

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

ROYALTY PURCHASE AGREEMENT

BY AND BETWEEN

CYTOKINETICS, INCORPORATED

AND

RPI FINANCE TRUST

DATED AS OF FEBRUARY 1, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 PURCHASE, SALE AND ASSIGNMENT OF THE ROYALTY

     1

Section 1.1

   Purchase, Sale and Assignment      1

Section 1.2

   Purchase Price      1

Section 1.3

   No Assumed Obligations, Etc.      1

Section 1.4

   True Sale      2

Section 1.5

   Stock Purchase Agreement      2

ARTICLE 2 CLOSING

     2

Section 2.1

   Closing      2

Section 2.2

   Payment of Purchase Price      2

Section 2.3

   Closing Certificates      3

Section 2.4

   Bill of Sale      3

Section 2.5

   [Reserved]      3

Section 2.6

   Lender Consent      3

Section 2.7

   Licensee Consent      3

Section 2.8

   Form W8-BEN      3

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     4

Section 3.1

   Seller’s Representations and Warranties      4

Section 3.2

   The Buyer’s Representations and Warranties      10

Section 3.3

   No Implied Representations and Warranties      11

ARTICLE 4 CONDITIONS TO CLOSING

     12

Section 4.1

   Conditions to the Buyer’s Obligations      12

Section 4.2

   Conditions to the Seller’s Obligations      13

ARTICLE 5 COVENANTS

     14

Section 5.1

   Disclosures      14

Section 5.2

   Payments Received In Error; Interest Payments      14

Section 5.3

   Royalty Reduction      15

Section 5.4

   Royalty Reports; Other Information; Notices      15

Section 5.5

   Inspections and Audits of Licensee      16

Section 5.6

   Amendment of License Agreement      16

Section 5.7

   Maintenance of License Agreement; Efforts to Commercialize      16

Section 5.8

   Enforcement of License Agreement      17

Section 5.9

   Termination of License Agreement; Seller Product Opportunity      17

Section 5.10

   Preservation of Rights      18

Section 5.11

   Enforcement; Infringement Claims      18

Section 5.12

   Efforts to Consummate Transactions      19

Section 5.13

   Sale of Royalty to Third Party      19

Section 5.14

   Further Assurances      19

ARTICLE 6 INDEMNIFICATION

     20

Section 6.1

   General Indemnity      20

Section 6.2

   Notice of Claims      20

Section 6.3

   Limitations on Liability      20

Section 6.4

   Third Party Claims      21

Section 6.5

   Exclusive Remedy      21

ARTICLE 7 TERMINATION

     22

Section 7.1

   Grounds for Termination      22

Section 7.2

   Automatic Termination      22

Section 7.3

   Survival      22

 

(i)



--------------------------------------------------------------------------------

ARTICLE 8 CONFIDENTIALITY

     22

Section 8.1

   Confidentiality      22

Section 8.2

   Authorized Disclosure      23

ARTICLE 9 MISCELLANEOUS

     24

Section 9.1

   Definitions      24

Section 9.2

   Certain Interpretations      30

Section 9.3

   Headings      31

Section 9.4

   Notices      31

Section 9.5

   Expenses      32

Section 9.6

   Assignment      32

Section 9.7

   Amendment and Waiver      32

Section 9.8

   Entire Agreement      33

Section 9.9

   No Third Party Beneficiaries      33

Section 9.10

   Governing Law      33

Section 9.11

   JURISDICTION; VENUE      33

Section 9.12

   Severability      34

Section 9.13

   Specific Performance      34

Section 9.14

   Trustee Capacity of Wilmington Trust Company      34

Section 9.15

   Relationship of Parties      35

Section 9.16

   Counterparts      35

Index of Exhibits

 

Exhibit A:

   Stock Purchase Agreement

Exhibit B:

   Form of Bill of Sale

 

(ii)



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the securities and exchange
commission pursuant to rule 24b-2 of the securities exchange act of 1934, as
amended.

ROYALTY PURCHASE AGREEMENT

This ROYALTY PURCHASE AGREEMENT, dated as of February 1, 2017 (this
“Agreement”), is made and entered into by and between Cytokinetics,
Incorporated, a Delaware corporation (the “Seller”), on the one hand, and RPI
Finance Trust, a Delaware statutory trust (the “Buyer”), on the other hand.

W I T N E S S E T H:

WHEREAS, pursuant to the License Agreement and following Licensee’s exercise of
the Licensee Option, the Seller granted to Licensee an exclusive, royalty
bearing license under the Intellectual Property to, among other things, sell the
Compounds, including CK-452, and Licensee, in partial consideration for such
license, agreed to pay the Royalty to the Seller;

WHEREAS, the Seller exercised its Co-Invest Option in respect of CK-452 in the
amount of $10,000,000, and may in the future exercise its Co-Invest Option in
respect of CK-452 for up to an additional $30,000,000; and

WHEREAS, the Buyer desires to purchase the Purchased Royalty (a portion of the
Royalty) from the Seller, and the Seller desires to sell the Purchased Royalty
to the Buyer.

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:

ARTICLE 1

PURCHASE, SALE AND ASSIGNMENT OF THE ROYALTY

Section 1.1 Purchase, Sale and Assignment. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall sell, transfer,
assign and convey to the Buyer, and the Buyer shall purchase, acquire and accept
from the Seller, all of the Seller’s right, title and interest in and to the
Purchased Royalty.

Section 1.2 Purchase Price. The purchase price to be paid to the Seller for the
sale, transfer, assignment and conveyance of the Seller’s right, title and
interest in and to the Purchased Royalty to the Buyer is NINETY MILLION DOLLARS
($90,000,000) (the “Purchase Price”).

Section 1.3 No Assumed Obligations, Etc. Notwithstanding any provision in this
Agreement to the contrary, the Buyer is purchasing, acquiring and accepting only
the Purchased Royalty and is not assuming any liability or obligation of the
Seller of whatever nature, whether presently in existence or arising or asserted
hereafter, under the License Agreement or otherwise. Except as specifically set
forth herein in respect of the Purchased Royalty purchased, acquired and
accepted hereunder, the Buyer does not, by such purchase, acquisition and
acceptance, acquire any other contract rights of the Seller under the License
Agreement or any other assets of the Seller.



--------------------------------------------------------------------------------

Section 1.4 True Sale. It is the intention of the parties hereto that the sale,
transfer, assignment and conveyance contemplated by this Agreement constitute a
sale of the Purchased Royalty from the Seller to the Buyer and not a financing
transaction, borrowing or loan. Accordingly, the Seller shall treat the sale,
transfer, assignment and conveyance of the Purchased Royalty as a sale of an
“account” or a “payment intangible” (as appropriate) in accordance with the UCC,
and the Seller hereby authorizes the Buyer (at Buyer’s cost and expense) to file
financing statements (and continuation statements with respect to such financing
statements when applicable) naming the Seller as the debtor and the Buyer as the
secured party in respect of the Purchased Royalty. Not in derogation of the
foregoing statement of the intent of the parties hereto in this regard, and for
the purpose of providing additional assurance to the Buyer in the event that,
despite the intent of the parties hereto, the sale, transfer, assignment and
conveyance contemplated hereby is hereafter held not to be a sale, the Seller
does hereby grant to the Buyer, as security for the obligations of the Seller
hereunder, a first priority security interest in all right, title and interest
of the Seller in, to and under the Purchased Royalty and any “proceeds” (as such
term is defined in the UCC) thereof, and the Seller does hereby authorize the
Buyer, from and after the Closing, to file such financing statements (and
continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect such security interest. Following the
termination of this Agreement, upon the Seller’s request, the Buyer shall, at
the expense of the Seller, file a UCC-3 termination statement terminating the
security interest granted in this Section.

Section 1.5 Stock Purchase Agreement. Simultaneous with the execution and
delivery of this Agreement, each of the Seller and the Buyer shall deliver to
the other party hereto a duly executed Stock Purchase Agreement, in the form
attached hereto as Exhibit A (the “Stock Purchase Agreement”)

ARTICLE 2

CLOSING

Section 2.1 Closing. The Closing shall take place on the third Business Day
after the date on which the conditions set forth in Article 4 have been
satisfied, or at such other place, time and date as the parties hereto may
mutually agree. Subject to the provisions of Article 7, failure to consummate
the sale, transfer, assignment and conveyance of the Purchased Royalty as
provided in this Article 2 on the date and at the place determined pursuant to
this Section 2.1 shall not result in a termination of this Agreement and shall
not relieve either party hereto of any of its respective obligations hereunder.

Section 2.2 Payment of Purchase Price. At the Closing, the Buyer shall deliver
(or cause to be delivered) payment of the Purchase Price to the Seller by wire
transfer of immediately available funds to one or more accounts specified by the
Seller in writing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------

Section 2.3 Closing Certificates.

(a) Seller’s Closing Certificate.

(i) At the Closing, the Seller shall deliver to the Buyer a certificate of the
Secretary or an Assistant Secretary of the Seller, dated the Closing Date,
certifying as to (i) the incumbency of the officer of the Seller executing this
Agreement, (ii) the copies of Seller’s certificate of incorporation, bylaws and
resolutions adopted by the Seller’s board of directors authorizing the execution
and delivery by the Seller of this Agreement and the consummation by the Seller
of the transactions contemplated hereby and (iii) the copies of all the
documentation (except for Schedule 3.1(j), to the extent required by the
Licensee Consent) Delivered by the Seller at the Closing.

(ii) At the Closing, to the extent Schedule 3.1(j) cannot be included in the
certificate delivered to the Buyer under Section 2.3(a)(i), the Seller shall
deliver to counsel for the Buyer a certificate of the Secretary or an Assistant
Secretary of the Seller, dated the Closing Date, certifying as to Schedule
3.1(j).

(b) Buyer’s Closing Certificate. At the Closing, the Buyer shall deliver to the
Seller a certificate of an authorized person of the owner trustee of the Buyer,
dated the Closing Date, certifying as to the incumbency of the officers
executing this Agreement on behalf of the Buyer.

Section 2.4 Bill of Sale. At the Closing, upon confirmation of the receipt of
the Purchase Price, the Seller shall deliver to the Buyer a duly executed bill
of sale evidencing the sale, transfer, assignment and conveyance of the
Purchased Royalty, substantially in the form attached hereto as Exhibit B (the
“Bill of Sale”).

Section 2.5 [Reserved]

Section 2.6 Lender Consent. At the Closing, the Seller shall deliver to the
Buyer a duly executed agreement from Lender consenting to the sale of the
Purchased Royalty pursuant to this Agreement and the grant of the Buyer’s
security interest under Section 1.4 and terminating Lender’s security interest
in the Purchased Royalty and the related account or payment intangible Delivered
by the Seller (the “Lender Consent”).

Section 2.7 Licensee Consent. At the Closing, the Seller shall deliver to the
Buyer a duly executed agreement from Licensee in the form Delivered by the
Seller (the “Licensee Consent”).

Section 2.8 Form W8-BEN. At the Closing, the Buyer shall deliver to the Seller a
valid, properly executed IRS Form W8-BEN certifying that the Buyer is exempt
from U.S. federal withholding tax with respect to any and all payments of in
respect of the Purchased Royalty.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Buyer that as of the date hereof:

(a) Existence; Good Standing. The Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Seller is duly licensed or qualified to do business and is in corporate good
standing in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned, leased or
operated by it makes such licensing or qualification necessary, except where the
failure to be so licensed or qualified and in corporate good standing has not
and would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b) Authorization. The Seller has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of the Seller.

(c) Enforceability. This Agreement has been duly executed and delivered by an
authorized officer of the Seller and constitutes the valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except as may be limited by applicable Bankruptcy Laws or by general
principles of equity (whether considered in a proceeding in equity or at law).

(d) No Conflicts. The execution, delivery and performance by the Seller of this
Agreement and the consummation of the transactions contemplated hereby do not
and shall not (i) contravene or conflict with the certificate of incorporation
or bylaws of the Seller, (ii) contravene or conflict with or constitute a
material default under any law or Judgment binding upon or applicable to the
Seller, (iii) contravene or conflict with or constitute a default under the
License Agreement or the Loan Agreement or (iv) except as would not reasonably
be expected to result in a Material Adverse Effect, contravene or conflict with
or constitute a material default under any other material contract or other
material agreement binding upon or applicable to the Seller.

(e) Consents. Except for the consents that have been obtained on or prior to the
Closing or filings required by the federal securities laws or stock exchange
rules, no consent, approval, license, order, authorization, registration,
declaration or filing with or of any Governmental Entity or other Person is
required to be done or obtained by the Seller in connection with (i) the
execution and delivery by the Seller of this Agreement, (ii) the performance by
the Seller of its obligations under this Agreement or (iii) the consummation by
the Seller of any of the transactions contemplated by this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------

(f) No Litigation. There is no action, suit, investigation or proceeding pending
before any Governmental Entity or, to the Knowledge of the Seller, threatened to
which the Seller is a party that, individually or in the aggregate would, if
determined adversely, reasonably be expected to prevent or adversely affect
(i) the ability of the Seller to enter into and to perform its obligations under
this Agreement, (ii) the Seller’s rights under the License Agreement or
(iii) after the Closing, the Buyer’s rights with respect to the Purchased
Royalty.

(g) Compliance with Laws. The Seller is not in violation of, and to the
Knowledge of the Seller, the Seller is not under investigation with respect to
nor has the Seller been threatened to be charged with or given notice of any
violation of, any law or Judgment applicable to the Seller, which violation
would reasonably be expected to adversely affect the Seller’s rights under the
License Agreement or, after the Closing, the Buyer’s rights with respect to the
Purchased Royalty hereunder.

(h) License Agreement. The License Agreement has been Delivered by the Seller
and is a true, correct and complete copy of the License Agreement. As of the
date hereof, Licensee has not sent, and the Seller has not received, any
payments payable by Licensee to the Seller pursuant to Section 13.4 of the
License Agreement.

(i) No Other Agreements. Except as set forth on Schedule 3.1(h)(i) of the
Disclosure Schedule, the License Agreement is the only agreement, instrument,
arrangement, waiver or understanding between the Seller (or any predecessor or
Affiliate thereof), on the one hand, and Licensee (or any predecessor or
Affiliate thereof), on the other hand, relating to the subject matter thereof,
and there are no other agreements, instruments, arrangements, waivers or
understandings between the Seller (or any predecessor or any Affiliate thereof),
on the one hand, and Licensee (or any predecessor or Affiliate thereof), on the
other hand, that relate to the License Agreement, the Licensed Patents, the
Licensee Patents, the Compounds (including the Development or Commercialization
thereof) or the Royalty. A true, correct and complete copy of each of the
agreements, instruments, arrangements or understandings set forth on
Schedule 3.1(h)(i) of the Disclosure Schedule has been Delivered by the Seller
prior to the date hereof. The Licensee Security Agreement Delivered by the
Seller is a true, correct and complete copy of the Licensee Security Agreement
and has terminated by its terms. Except as set forth on Schedule 3.1(h)(i) of
the Disclosure Schedule, the Seller has not proposed or received any proposal,
to amend or waive any provision of the License Agreement with respect to the
Licensed Patents, Licensee Patents, the Compounds in development under the
License Agreement or the Royalty. The License Agreement has not been modified by
Licensee or the Seller pursuant to Section 18.8.4 of the License Agreement.

(ii) Licenses/Sublicenses. Except as set forth on Schedule 3.1(h)(ii) of the
Disclosure Schedule, to the Knowledge of the Seller, there are no licenses or
sublicenses entered into by Licensee or any other Person (or any predecessor or
Affiliate thereof) in respect of Licensee’s rights and obligations under the
License Agreement (including any Intellectual Property), including pursuant to
Section 9.6 of the License Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------

(iii) Validity and Enforceability of Agreements. The License Agreement is a
valid and binding obligation of the Seller and Licensee. The License Agreement
is enforceable against each of the parties thereto in accordance with its terms,
except as may be limited by applicable Bankruptcy Laws or by general principles
of equity (whether considered in a proceeding in equity or at law). The Seller
has not received any notice in connection with the License Agreement challenging
the validity, enforceability or interpretation of any provision of such
agreement, including the obligation to pay any portion of the Royalty without
set-off of any kind.

(iv) CK-452. CK-452 is being developed as a [ * ]. Pursuant to the License
Agreement, Licensee is obligated to pay royalties on Net Sales of CK-452 and any
other Compound. [ * ].

(v) No Liens or Assignments by the Seller. Except as set forth in
Schedule 3.1(h)(v) of the Disclosure Schedule, the Seller has not, except as
contemplated hereby, conveyed, assigned or in any other way transferred or
granted any liens upon or security interests with respect to all or any portion
of its right, title and interest in and to the Royalty, the Intellectual
Property, the Compounds or the License Agreement.

(vi) No Termination. The Seller has not (A) given Licensee any notice of
termination of the License Agreement (whether in whole or in part) or any notice
expressing any intention or desire to terminate the License Agreement or
(B) received any notice of termination of the License Agreement (whether in
whole or in part) or any notice expressing any intention or desire to terminate
either the License Agreement. To the Knowledge of the Seller, no event has
occurred that would give rise to the expiration of the License Agreement.

(vii) No Breaches or Defaults. There is and has been no material breach or
default under any provision of the License Agreement either by the Seller (or
any predecessor thereof) or, to the Knowledge of the Seller, by Licensee (or any
predecessor thereof), and there is no event that upon notice or the passage of
time, or both, would reasonably be expected to give rise to any material breach
or default either by the Seller or, to the Knowledge of the Seller, by the other
party to the License Agreement.

(viii) Payments Made. The Seller has received from Licensee the full amount of
the payments due and payable under Sections 13.1 and 13.2 of the License
Agreement, the Phase III Initiation Milestone Event for a [ * ] under
Section 13.3.1 of the License Agreement and Section 2(d) of Amendment No. 6. To
the Knowledge of the Seller, other than such payments and any payments for FTEs
(as such term is defined in the License Agreement) made pursuant to Section 13.6
of the License Agreement, payments for transfer of materials and reimbursement
of costs as otherwise agreed by Licensee, the Seller has received no other
payments under the License Agreement. All such payments were made by Licensee to
the Seller without any Royalty Reduction and, in all material respects, when
due.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------

(ix) No Assignments by Licensee. Except for the sublicense granted pursuant to
that certain Option, License and Collaboration Agreement among Licensee and Les
Laboratoires Servier and Institut de Recherches Internationales Servier (the
“Sublicensee”), dated as of June 27, 2013 (the “Existing Sublicense”), the
Seller has not been notified of any assignment or other transfer by Licensee of
any of its rights or obligations under the License Agreement, and to the
Knowledge of the Seller, other than to the Sublicensee, Licensee has not
sublicensed, assigned or otherwise transferred any of its rights or obligations
under the License Agreement to any Person.

(x) No Indemnification Claims. The Seller has not notified Licensee or any other
Person of any claims for indemnification under the License Agreement nor has the
Seller received any claims for indemnification under the License Agreement,
whether pursuant to Article 17 thereof or otherwise.

(xi) No Royalty Reductions. To the Knowledge of the Seller, the amount of the
Royalty is not subject to any claim against the Seller pursuant to any right of
set-off, counterclaim, credit, reduction or deduction by contract or otherwise
pursuant to the License Agreement, including Sections 8.8, 8.9, [ * ] and [ * ]
of the License Agreement (a “Royalty Reduction”). To the Knowledge of the
Seller, no event or condition exists that, upon notice or passage of time or
both, would reasonably be expected to permit Licensee to claim, or have the
right to claim, a Royalty Reduction.

(xii) Audits. The Seller has not initiated, pursuant to Section 13.11 of the
License Agreement or otherwise, any inspection or audit of books of accounts or
other records pertaining to Net Sales, the calculation of royalties or other
amounts payable to the Seller under the License Agreement.

(xiii) Options. Licensee duly exercised, and has not sought to revoke its
exercise of, the Licensee Option. A true, correct and complete copy of the
notice of such exercise of the Licensee Option has been Delivered by the Seller
to Buyer. The Seller has as of the date hereof provided to Licensee notice of
the Seller’s decision to exercise the Co-Invest Option with respect to CK-452
for $10,000,000 pursuant to the terms of the License Agreement. The Seller has
not sought to revoke its exercise of such Co-Invest Option. A true, correct and
complete copy of the notice of such exercise of the Co-Invest Option has been
Delivered by the Seller to Buyer.

(xiv) Subject Transactions. Neither the Seller nor Licensee has undergone a
Subject Transaction. The Seller has not received any notice from Licensee of
Licensee’s contemplation or intent to undergo a Subject Transaction and the
Seller has not sent any notice to Licensee of the Seller’s contemplation or
intent to undergo a Subject Transaction.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------

(i) Title to Royalty. The Seller has good and marketable title to the Royalty
free and clear of all Liens (other than Permitted Liens). Upon payment of the
Purchase Price by the Buyer, the Buyer shall have acquired, subject to the terms
and conditions set forth in this Agreement and the License Agreement, good and
marketable title to the Purchased Royalty, free and clear of all Liens (other
than Liens created by the Buyer).

(j) Intellectual Property. Schedule 3.1(j) has been Delivered by the Seller to
Buyer’s counsel.

(i) Schedule 3.1(j)(i)(A) and (B) of the Disclosure Schedule lists all of the
Licensed Patents with respect to the Compounds in Development or
Commercialization under the License Agreement as of the date of this Agreement
(the “Existing In-Development Patents”). The Seller is the sole owner of, and
has the sole interest in, all of the Existing In-Development Patents listed in
Schedule 3.1(j)(i)(A) under the heading “Solely-Owned Patents” and is the joint
owner with Licensee of all of the Existing In-Development Patents listed in
Schedule 3.1(j)(i)(B) under the heading “Joint Patent Rights”. Except as set
forth on Schedule 3.1(j)(i), (x) to the Knowledge of the Seller, the Seller and
Licensee collectively are the sole owners of, and collectively have the sole
interest in, the Joint Patent Rights with respect to the Compounds in
Development or Commercialization under the License Agreement as of the date of
this Agreement, and (y) to the Knowledge of the Seller, each of the Seller and
Licensee have an undivided one-half interest in each of the Joint Patent Rights
with respect to the Compounds in Development or Commercialization under the
License Agreement as of the date of this Agreement, and (z) the Seller is the
sole owner of, and has the sole interest in, its undivided half interest in each
of the Joint Patent Rights with respect to the Compounds in Development or
Commercialization under the License Agreement as of the date of this Agreement.
Schedule 3.1(j)(i)(C) of the Disclosure Schedule contains a true, correct and
complete copy of the most recent list of Licensee Patents with respect to the
Compounds in Development or Commercialization under the License Agreement as of
the date of this Agreement. Schedule 3.1(j)(i) of the Disclosure Schedule
specifies as to each of the Existing In-Development Patents and Licensee Patents
with respect to the Compounds in Development or Commercialization under the
License Agreement as of the date of this Agreement, as applicable, the
jurisdictions by or in which each such patent right has issued as a patent or a
patent application has been filed, including the respective application numbers.

(ii) Except as set forth in Schedule 3.1(j)(ii) of the Disclosure Schedule,
there are no pending or, to the Knowledge of the Seller, threatened litigations,
interferences, reexamination, oppositions or like procedures involving any
Licensed Patent. Except as set forth in Schedule 3.1(j)(ii) of the Disclosure
Schedule, to the Knowledge of the Seller, there are no pending or threatened
litigations, interferences, reexamination, oppositions or like procedures
involving any Licensee Patent.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8



--------------------------------------------------------------------------------

(iii) All of the issued Licensed Patents are in full force and effect and have
not lapsed, expired or otherwise terminated. Except as set forth in Schedule
3.1(j)(iii) of the Disclosure Schedule, to the Knowledge of the Seller, the
issued Existing In-Development Patents are valid and enforceable. The Seller has
not received any written notice relating to the lapse, expiration or other
termination of any of the Licensed Patents or any written legal opinion that
alleges that any of the issued Licensed Patents is invalid or unenforceable. The
Seller has not received any notice from Licensee indicating that any of the
issued Licensee Patents are not in full force and effect or have lapsed, expired
or otherwise terminated. The Seller has not received any notice from Licensee
indicating that Licensee has received any written notice relating to the lapse,
expiration or other termination of any of the Licensee Patents or any written
legal opinion that alleges that any of the issued Licensee Patents is invalid or
unenforceable. To the Knowledge of Seller, Seller and Licensee have complied in
all respects with the duty of candor and good faith, which includes the duty of
disclosure under 37 C.F.R. § 1.65, in the prosecution of the Existing
In-Development Patents before the U.S. Patent and Trademark Office.

(iv) There is no Person who is or claims to be an inventor under any of the
Existing In-Development Patents who is not a named inventor thereof. To the
Knowledge of the Seller, there is no Person who is or claims to be an inventor
under any of the Licensee Patents with respect to the Compounds in Development
or Commercialization under the License Agreement as of the date of this
Agreement who is not a named inventor thereof.

(v) The Seller has not received any written notice of any claim by any Person
regarding a challenge of inventorship or ownership of, the rights of the Seller
in and to, or the patentability, validity or enforceability of, any Licensed
Patent, or asserting that the development, manufacture, importation, sale, offer
for sale or use of any Compound infringes any patent or other intellectual
property rights. The Seller has not received any notice from Licensee indicating
that Licensee has received any written notice of any claim by any Person
regarding a challenge of inventorship or ownership of, the rights of the Seller
or Licensee in and to, or the patentability, validity or enforceability of, any
Licensed Patent, or asserting that the development, manufacture, importation,
sale, offer for sale or use of any Compound infringes any Third Party patent or
other intellectual property rights.

(vi) The Seller has not received any written notice from Licensee or any other
Person, or given any written notice to, Licensee stating that a Third Party
asserts that a Patent Right or other right owned by it is infringed by the
manufacture, use, sale, offer for sale or import of any Compound in the
Territory or otherwise. To the Knowledge of the Seller, no intellectual property
rights of any Third Party have been, or are or shall be infringed, violated or
misused by the manufacture, use, offer for sale, importation, sale or import of
CK-452. There are no Known Patent Claims (as defined in the License Agreement).
Except as set forth in Schedule 3.1(j)(vi), the Seller has not in-licensed any
intellectual property

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9



--------------------------------------------------------------------------------

right covering the manufacture, use, sale, offer for sale or import of CK-452.
That Exclusive License Agreement between The Regents of the University of
California, The Board of Trustees of the Leland Stanford Junior University and
the Seller, dated as of April 21, 1998, as modified September 1, 2000, is
terminated and of no further force or effect and none of the patents or other
intellectual property rights previously licensed to the Seller thereunder
included any Patent Rights or know-how right the scope of which would cover the
making, using, selling, offering for sale or import of any Compound.

(vii) To the Knowledge of the Seller, except set forth in Schedule 3.1(j)(vii)
of the Disclosure Schedule, and except for activities conducted by the Licensee
in accordance with the License Agreement or Sublicensee in accordance with
Existing Sublicense, no Third Party is making, using, selling, offering for
sale, importing or exporting a product that infringes any Licensed Patent or any
other patent right (including any Licensee Patent) that contains any claim the
scope of which would cover the making, using, selling, offering for sale or
import of any Compound.

(viii) All required maintenance fees, annuities and like payments with respect
to the Licensed Patents have been paid timely.

(k) UCC Representation and Warranties. The Seller’s exact legal name is, and for
the immediately preceding ten years has been, “Cytokinetics, Incorporated”. The
Seller is, and for the prior ten years has been, incorporated in the State of
Delaware.

(l) Brokers’ Fees. Except as set forth in Schedule 3.1(l) of the Disclosure
Schedule, there is no investment banker, broker, finder, financial advisor or
other intermediary who has been retained by or is authorized to act on behalf of
the Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

(m) Term Loan Facility. The Seller is in material compliance with all of its
obligations under the Term Loan Facility.

Section 3.2 The Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Seller that as of the date hereof:

(a) Existence; Good Standing. The Buyer is a statutory trust duly organized,
validly existing and in good standing under the laws of the State of Delaware.

(b) Authorization. The Buyer has the requisite trust right, power and authority
to execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action on the part of the Buyer. Wilmington Trust is duly authorized to execute
and deliver this Agreement on behalf of Buyer.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------

(c) Enforceability. This Agreement has been duly executed and delivered by an
authorized person of the owner trustee of the Buyer and constitutes the valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except as may be limited by applicable Bankruptcy Laws or by
general principles of equity (whether considered in a proceeding in equity or at
law).

(d) No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement do not and shall not (i) contravene or conflict with the
organizational documents of the Buyer, (ii) contravene or conflict with or
constitute a default under any material provision of any law binding upon or
applicable to the Buyer or (iii) contravene or conflict with or constitute a
default under any material contract or other material agreement or Judgment
binding upon or applicable to the Buyer.

(e) Consents. No consent, approval, license, order, authorization, registration,
declaration or filing with or of any Governmental Entity or other Person is
required to be done or obtained by the Buyer in connection with (i) the
execution and delivery by the Buyer of this Agreement, (ii) the performance by
the Buyer of its obligations under this Agreement, other than the filing of
financing statement(s) in accordance with Section 1.4, or (iii) the consummation
by the Buyer of any of the transactions contemplated by this Agreement.

(f) No Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of the Buyer, threatened before any Governmental Entity to
which the Buyer is a party that would, if determined adversely, reasonably be
expected to prevent or materially and adversely affect the ability of the Buyer
to perform its obligations under this Agreement.

(g) Financing. The Buyer has sufficient cash on hand to pay the entire Purchase
Price. The Buyer acknowledges that its obligations under this Agreement are not
contingent on obtaining financing.

(h) Brokers’ Fees. There is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of the Buyer who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.

Section 3.3 No Implied Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 3.1, THE SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESSED
OR IMPLIED, AT LAW OR IN EQUITY IN RESPECT OF THE LICENSE AGREEMENT, ANY
LICENSED PATENTS, THE PURCHASED ROYALTY, THE ROYALTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS TO CLOSING

Section 4.1 Conditions to the Buyer’s Obligations. The obligations of the Buyer
to consummate the transactions contemplated hereunder on the Closing Date are
subject to the satisfaction or waiver, at or prior to the Closing Date, of each
of the following conditions precedent:

(a) The Seller shall have performed and complied in all material respects with
all agreements, covenants, obligations and conditions required to be performed
and complied by it under this Agreement at or prior to the Closing Date, and the
Buyer shall have received a certificate executed by a duly authorized officer of
the Seller on the Closing Date certifying on behalf of the Seller to the effect
of the foregoing.

(b) The representations and warranties of the Seller contained in Section 3.1
shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” such representation or warranty (as so
written, including the term “material”) shall be true and correct in all
respects as of the Closing Date or such other date, as applicable, and the Buyer
shall have received a certificate executed by an authorized person of the owner
trustee of the Seller on the Closing Date certifying on behalf of the Seller to
the effect of the foregoing.

(c) There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.

(d) There shall not have been instituted or be pending any action or proceeding
by any Governmental Entity or any other Person (i) challenging or seeking to
make illegal, to delay materially or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated hereby,
(ii) seeking to obtain material damages in connection with the transactions
contemplated hereby or (iii) seeking to restrain or prohibit the Buyer’s receipt
of the Purchased Royalty.

(e) The Seller shall have delivered to the Buyer the duly executed Bill of Sale,
Stock Purchase Agreement and Lender Consent.

(f) The Buyer shall have received the closing certificate(s) of the Seller as
provided by Section 2.3(a).

(g) The Licensee Consent Delivered by the Seller shall have been duly executed
by the Seller and Licensee.

(h) At the Closing, the Seller shall deliver to Buyer an opinion of the Seller’s
counsel, dated as of the Closing Date in form and substance reasonably
acceptable to Buyer.

(i) All conditions to the consummation of the transactions under the Stock
Purchase Agreement shall have been satisfied, except for such conditions as
will, by their terms, be satisfied simultaneous with such consummation and
except for the occurrence of the Closing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------

Section 4.2 Conditions to the Seller’s Obligations. The obligations of the
Seller to consummate the transactions contemplated hereunder on the Closing Date
are subject to the satisfaction or waiver, at or prior to the Closing Date, of
each of the following conditions precedent:

(a) The Buyer shall have performed and complied in all material respects with
all agreements, covenants, obligations and conditions required to be performed
and complied by it under this Agreement at or prior to the Closing Date, and the
Seller shall have received a certificate executed by a duly authorized
representative of the Buyer on the Closing Date certifying on behalf of the
Buyer to the effect of the foregoing.

(b) The representations and warranties of the Buyer contained in Section 3.2
shall be true and correct in all material respects as of the Closing Date as
though made at and as of the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a particular date, in which
case it shall be true and correct in all material respects as of such date;
provided, that to the extent that any such representation or warranty is
qualified by the term “material,” such representation or warranty (as so
written, including the term “material”) shall be true and correct in all
respects as of the Closing Date or such other date, as applicable, and the Buyer
shall have received a certificate executed by a duly authorized officer of the
Buyer on the Closing Date certifying on behalf of the Buyer to the effect of the
foregoing.

(c) There shall not have been issued and be in effect any Judgment of any
Governmental Entity enjoining, preventing or restricting the consummation of the
transactions contemplated by this Agreement.

(d) There shall not have been instituted or be pending any action or proceeding
by any Governmental Entity or any other Person (i) challenging or seeking to
make illegal, to delay materially or otherwise directly or indirectly to
restrain or prohibit the consummation of the transactions contemplated hereby,
(ii) seeking to obtain material damages in connection with the transactions
contemplated hereby or (iii) seeking to restrain or prohibit the Buyer’s receipt
of the Purchased Royalty.

(e) The Seller shall have received the closing certificate of the Buyer as
provided by Section 2.3(b).

(f) The Buyer shall have delivered to the Seller the duly executed Stock
Purchase Agreement.

(g) All conditions to the consummation of the transactions under the Stock
Purchase Agreement shall have been satisfied, except for such conditions as
will, by their terms, be satisfied simultaneous with such consummation and
except for the occurrence of the Closing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Section 5.1 Disclosures; Update.

(a) The parties shall agree upon the Press Release to be issued announcing this
Agreement. Except for the Press Release, the Current Report on Form 8-K
describing the material terms of the Agreement and the transaction contemplated
by the Agreement or any other public announcement using substantially the same
text as such press release or Form 8-K, neither the Buyer nor the Seller shall,
and each party hereto shall cause its respective Representatives, Affiliates and
Affiliates’ Representatives not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Agreement or the subject matter hereof without the prior written consent of the
other party hereto (which consent shall not be unreasonably withheld or
delayed), except as may be required by applicable law or stock exchange rule (in
which case the party hereto required to make the press release or other public
announcement or disclosure shall allow the other party hereto reasonable time to
comment on such press release or other public announcement or disclosure in
advance of such issuance); provided that no review or consent shall be required
with respect to disclosures by either party of the Agreement and the transaction
in such party’s periodic reports filed with the Securities and Exchange
Commission or of disclosures otherwise previously approved pursuant to this
Section 5.1(a).

(b) During the Royalty Term, Seller shall provide semi-annually a list in the
form of Schedule 3.1(j)(i) to Buyer’s counsel of all Licensed Patents covering
Compounds in Development or Commercialization under the License Agreement as of
such date.

Section 5.2 Payments Received In Error; Payment Deferral; Interest Payments. If
any payment of the Purchased Royalty is made to the Seller, the Seller shall pay
over to the Buyer, promptly (and in any event within [ * ] after the receipt
thereof, the amount of such payment received by wire transfer to an account
designated in writing by the Buyer. The Seller agrees that, in the event any
payment of the Purchased Royalty is paid to the Seller, the Seller shall
(i) until paid to the Buyer, hold such payment received in trust for the benefit
of the Buyer and (ii) have no right, title or interest in such payment and that
it shall not pledge or otherwise grant any security interest therein. If the
Licensee defers payment of the Purchased Royalty in accordance with Exhibit B to
the Licensee Consent because of its uncertainty as to the amount of such payment
to which the Buyer is entitled, then Buyer and Seller shall promptly meet and
discuss in good faith the preparation and delivery of joint instructions from
the parties to Licensee to make such payments that have been deferred. If a sum
payable under this Agreement shall be overdue for [ * ], the party obligated to
make such payment shall additionally pay to the party to whom such payment is
owed interest on the sum outstanding at the rate equal to the lesser of
(i) prime rate for the date that payment was due, as published by The Wall
Street Journal, Eastern U.S. edition, plus [ * ]; and (ii) the highest rate
permitted by law shall apply; provided that a delay in payment by Licensee of
any payment to the Buyer (other than a delay as a result of any act or failure
to act by the Seller) shall not be deemed an overdue payment by the Seller to
the Buyer. The payment of such interest shall not prevent the party to whom such
payment is made from exercising any other rights it may have as a consequence of
the lateness of any payment.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------

Section 5.3 Royalty Reduction. If Licensee exercises any right of set-off,
counterclaim, credit, reduction or deduction by contract or otherwise against
any payment of the Royalty, such set-off, counterclaim, credit, reduction or
deduction shall not reduce the applicable amount of the Purchased Royalty
otherwise payable to Buyer, and if such set-off, counterclaim, credit, reduction
or deduction reduces the Royalty payable under the License Agreement to less
than the full amount of the Purchased Royalty, then Seller shall promptly (and
in any event within [ * ] following the payment of the Purchased Royalty
affected by such set-off, counterclaim, credit, reduction or deduction) make a
true-up payment to Buyer such that Buyer receives the full amount of such
Purchased Royalty payments that would be payable for the Purchased Royalty had
such set-off, counterclaim, credit, reduction or deduction not occurred.

Section 5.4 Royalty Reports; Other Information; Notices; Update Meetings.

(a) Promptly after receipt by the Seller of (i) notice from the Buyer that the
Buyer has not received any Royalty Report for a Compound with respect to which
Net Sales have been made or (ii) any other notice, correspondence or report
(other than any of [ * ]) provided by Licensee under the License Agreement
related to the Royalty, Licensed Patents claiming or covering any Compound in
Development or Commercialization, the Licensee Patents claiming or covering any
Compound in Development or Commercialization, or Compounds in Development or
being Commercialized, the Seller shall provide or shall cause to be provided to
the Buyer, a copy of such Royalty Report, notice, correspondence or other
report. For clarity, disclosure or access to any patent documentation, including
notices, correspondence or reports provided hereunder related to the Licensed
Patents or Licensee Patents, shall be limited to Buyer’s counsel to the extent
required under the Licensee Consent.

(b) The Seller shall not send any written correspondence to Licensee that would
reasonably be expected to result in a Material Adverse Effect without the prior
written consent of the Buyer. Following the reasonable request of the Buyer, the
Seller shall promptly send to Licensee notices or correspondence related to the
Royalty or any Compound in Development or Commercialization as requested by the
Buyer.

(c) Once during each calendar quarter from and after the Closing Date (other
than any calendar quarter in which an Annual Update Meeting occurs), the Buyer
Representatives and the Seller Representatives shall have a telephonic meeting
(each a “Quarterly Update Meeting”) to discuss material developments in the
development and commercialization of the Compounds then in Development or being
Commercialized by Licensee (other than any of [ * ]) and the Seller since the
Closing or the last Quarterly Update Meeting. Once during each twelve (12)-month
period from and after the Closing Date, the Buyer Representatives and the Seller
Representative shall meet in person at the Seller’s offices or such other place
as the Seller and the Buyer mutually agree (each an “Annual Update Meeting”) to
discuss material developments in the development and commercialization of the
Compounds then in Development or Commercialization by Licensee (other than any
of [ * ]) and Seller since the Closing or the last Annual Update Meeting. Each
of the Buyer and the Seller shall bear its own costs and expenses related to
such meetings and Buyer acknowledges that the receipt of information from such
meetings shall be maintained as confidential pursuant to this Agreement and may
include material, non-public information which prohibits trading while in
possession of or misuse of such information under applicable securities laws.
For clarity, disclosure or access to any patent documentation, including
notices, correspondence or reports provided hereunder related to the Licensed
Patents or Licensee Patents, shall be limited to Buyer’s counsel to the extent
required under the Licensee Consent.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------

(d) Seller shall use commercially reasonable efforts to respond to any
reasonable inquiries of the Buyer related to the Royalty or to any Compound then
in Development or being Commercialized under the License Agreement and shall
promptly provide any additional development and commercialization information
related thereto (other than any of [ * ]) reasonably requested by the Buyer. For
clarity, disclosure and access to any patent documentation, including
correspondence or reports provided hereunder related to the Licensed Patents or
Licensee Patents, shall be limited to Buyer’s counsel to the extent required
under the Licensee Consent.

Section 5.5 Inspections and Audits of Licensee. At the written request of the
Buyer, the Seller shall, to the extent permitted under Section 13.11 of the
License Agreement, cause an inspection or audit by an independent public
accounting firm to be made for the purpose of determining the correctness of
royalty payments with respect to the Compounds made under the License Agreement.
With respect to any such inspection, the Seller shall, for purposes
Section 13.11 of the License Agreement, select such independent public
accounting firm as the Buyer shall recommend and is reasonably acceptable to the
Seller for such purpose (as long as such independent certified public accountant
is reasonably acceptable to Licensee as required by Section 13.11 of the License
Agreement). All of the expenses of any inspection or audit requested by the
Buyer hereunder (including the fees and expenses of such independent public
accounting firm designated for such purpose) that would otherwise be borne by
the Seller pursuant to the License Agreement shall instead be borne (if and as
such expenses are incurred) by the Buyer and the Seller according to their
Pro-Rata Share.

Section 5.6 Amendment of License Agreement. The Seller shall not, without the
Buyer’s prior written consent, execute or agree to execute any alteration,
amendment, change or addition (a “Modification”) of or to any provision of the
License Agreement that would reasonably be expected to result in a Material
Adverse Effect. Subject to the foregoing, promptly, and in any event within five
(5) Business Days, following receipt by the Seller of a fully executed
Modification to the License Agreement related to the Licensed Patents, Licensee
Patents, Compounds or Royalty, the Seller shall furnish a copy of such
Modification to the Buyer.

Section 5.7 Maintenance of License Agreement; Efforts to Commercialize.

(a) The Seller shall comply in all material respects with its obligations under
the License Agreement related to the Licensed Patents, Licensee Patents,
Compounds and Royalty and shall not take any action or forego any action that
would reasonably be expected to result in a Material Adverse Effect. Promptly,
and in any event within [ * ], after receipt of any (written or oral) notice
from Licensee of an alleged material breach by the Seller (pursuant to
Section 18.5 of the License Agreement or otherwise), the Seller shall give
notice thereof to the Buyer, including delivering the Buyer a copy of any such
written notice. The Seller shall use its commercially reasonable efforts to cure
any breaches by it under the License Agreement and shall give written notice to
the Buyer upon curing any such breach.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------

(b) The Seller hereby agrees to use its commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
reasonably necessary to obligate Licensee to Commercialize CK-452 and in good
faith to consider Commercialization of any other Compounds in accordance with
the terms of the License Agreement.

Section 5.8 Enforcement of License Agreement.

(a) Notice of Breaches by Licensee. Promptly (and in any event within five
(5) Business Days) after the Seller becomes aware of, or comes to believe in
good faith that there has been, a breach of the License Agreement by Licensee
that could reasonably be expected to result in a Material Adverse Effect, the
Seller shall provide notice of such breach to the Buyer. In addition, the Seller
shall provide to the Buyer a copy of any written notice of breach or alleged
breach of the License Agreement delivered by the Seller to Licensee as soon as
practicable and in any event not less than five (5) Business Days following such
delivery.

(b) Enforcement of License Agreement. In the case of any breach by Licensee
referred to in Section 5.8(a), the Seller shall consult with the Buyer regarding
the timing, manner and conduct of any enforcement of Licensee’s obligations
under the License Agreement. The Seller may and, if requested in writing by the
Buyer, [ * ].

(c) Allocation of Proceeds and Costs of Enforcement. All costs and expenses
(including attorneys’ fees and expenses) of any enforcement pursuant to
Section 5.8(b), shall be borne by the Buyer and Seller in accordance with each
party’s Pro-Rata Share. The Proceeds resulting from any enforcement of
Licensee’s obligations under the License Agreement undertaken pursuant to
Section 5.8(b), after deduction of all costs and expenses (including attorneys’
fees and expenses) actually incurred by the Buyer or Seller in connection with
such enforcement, shall be paid to the Buyer and Seller in accordance with each
party’s Pro-Rata Share. The Buyer and Seller shall fund, each in accordance with
its respective Pro-Rata Share, any retainers, advances, and regular invoices
required or sent by the counsel employed for such enforcement (such amounts to
be credited or deducted from the actual amounts owed by the either Buyer or
Seller under the immediately preceding sentence) and each party shall reimburse
the other party for such party’s costs or expenses that are not satisfied out of
the Proceeds of such enforcement and are in excess of such party’s Pro-Rata
Share. Nothing contained herein shall limit the Buyer from retaining, at its
expense, separate outside counsel who shall be permitted, where reasonably
practical, to consult with the lead counsel selected by the Seller for such
enforcement.

Section 5.9 Termination of License Agreement; Seller Product Opportunity.

(a) The Seller shall not exercise any right to terminate the License Agreement,
or agree with Licensee to terminate the License Agreement, except with the prior
written consent of the Buyer.

(b) If Licensee terminates the License Agreement pursuant to Section 18.2
thereof or otherwise, then the Seller shall (i) as permitted under the License
Agreement, request from Licensee all of the rights in the Program and license(s)
contemplated by Section 18.3 of the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------

License Agreement, (ii) use commercially reasonable efforts to maintain the
Existing Sublicense in effect and (iii) continue to use commercially reasonable
efforts to Commercialize the Compounds, which may include licensing or otherwise
transferring the Program to a new biopharmaceutical enterprise. Following any
such termination, the Seller (or upon the request of the Buyer, the Seller’s
licensee or transferee, if applicable) shall enter into an agreement with the
Buyer to preserve the Buyer’s rights under this Agreement, including the Buyer’s
rights in and to the Purchased Royalty, mutatis mutandis, in any subsequent
license agreement with respect to any Compound to be Commercialized by a Third
Party or in connection with direct sales by the Seller of any Compound. If
certain of Licensee’s rights under the License Agreement are terminated in
connection with the terms of the Letter Agreement but Seller receives royalties
from a Third Party or sells directly any Compound that is to be Commercialized,
the Seller shall (i) in the case of a license to a Third Party, provide in the
agreement with such Third Party that the Buyer shall be entitled to
substantially the same rights to payment from such Third Party as the Buyer had
from Licensee under this Agreement prior to such termination and (ii) in the
case of direct sales by the Seller, the Seller shall pay to the Buyer the
amounts to which Buyer would have been entitled from a Third Party if the Seller
had instead entered into an agreement with a Third Party.

(c) If the Seller identifies any CK Product Opportunity in respect of a
Compound, then the Seller shall promptly notify the Buyer thereof and the Seller
shall enter into an agreement with the Buyer to preserve the Buyer’s rights
under this Agreement, including the Buyer’s rights in and to the Purchased
Royalty, mutatis mutandis, in respect of such CK Product Opportunity, whether
under any subsequent license agreement or in respect of direct sales by the
Seller.

Section 5.10 Preservation of Rights. The Seller shall not hereafter sell,
transfer, hypothecate, assign or in any manner convey or mortgage, pledge or
grant a security interest or other encumbrance of any kind in any of its
interest in any portion of the Licensed Patents or the License Agreement, if
such action is would reasonably be expected to result in a Material Adverse
Effect.

Section 5.11 Enforcement; Infringement Claims. The Seller shall promptly inform
the Buyer of (x) any actual and continuing infringement of any of the Licensed
Patents or any other Patent Right covering Compounds then in Development or
being Commercialized under the License Agreement of which Seller becomes aware
arising from the making, using, selling, offering for sale or import of any
compound by a Third Party, in any case where such infringement would reasonably
be expected to result in a Material Adverse Effect, or (y) any Third Party
patent right of which Seller becomes aware that the use, sale, offer for sale or
import that any Compound then in Development or being Commercialized under the
License Agreement infringes where such infringement would reasonably be expected
to result in a Material Adverse Effect. Buyer and the Seller agree to enter into
a joint defense and/or common interest agreement in customary form promptly
after learning of any of the matters contemplated by the preceding sentence.
After entering into such joint defense and/or common interest agreement, the
Seller shall provide to Buyer’s counsel a copy of any written notice of any
suspected infringement of any of the Licensed Patents or any other Patent Right
(including the Licensee Patents) delivered under Section 21.12 of the License
Agreement or otherwise as soon as practicable and in any event not less than
five (5) Business Days following entry into such joint defense and/or common
interest agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------

(a) If the Seller has the right to initiate an enforcement action as set forth
in Section 8.10 of the License Agreement and if such infringement would have a
Material Adverse Effect, then if requested in writing by the Buyer, Seller shall
promptly, and in any event within five (5) Business Days after receipt of such
request, exercise such right, as reasonably instructed by the Buyer and, if
requested by the Buyer, the Seller shall employ such counsel reasonably
acceptable to the Seller as the Buyer shall recommend for such purpose.

(b) The Seller shall agree to assign to the Buyer its Pro-Rata Share of
recoveries recovered in respect of any enforcement action under Section 8.10 of
the License Agreement and allocated to the Seller thereunder (after deduction of
any costs and expenses (including attorneys’ fees and expenses) incurred by the
Seller in connection with any such action). All costs and expenses (including
attorneys’ fees and expenses) incurred by the Seller in connection with any
enforcement action pursuant to the License Agreement (other than any costs and
expenses of the Seller that are satisfied out of the amounts recovered in such
enforcement) shall be borne by the Buyer and the Seller in accordance with each
party’s respective Pro-Rata Share. Each of the Buyer and the Seller shall
(i) fund any retainers or advances required by the counsel employed by the
Seller for any such enforcement (such amounts to be credited or deducted from
the actual amounts owed by the either party under the immediately preceding
sentence) in accordance with such party’s Pro-Rata Share and (ii) reimburse the
other party for such party’s costs or expenses that are not satisfied out of the
Proceeds of such enforcement and are in excess of such party’s Pro-Rata Share.
Nothing contained herein shall limit the Buyer from retaining, at its expense,
separate outside counsel who shall be permitted, where reasonably practical, to
consult with the lead counsel selected by the Seller for such enforcement. Prior
to taking any actions pursuant to Sections 8.9 or Section 8.10 of the License
Agreement, including assuming the defense of any Third Party claims or
consenting to the settlement of such claims, the Seller shall consult with the
Buyer with respect to any such action, defense, settlement or consent.

Section 5.12 Efforts to Consummate Transactions. Subject to the terms and
conditions of this Agreement, each of the Seller and the Buyer shall use its
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things reasonably necessary under applicable law
to consummate the transactions contemplated by this Agreement. Each of the Buyer
and the Seller agrees to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to consummate the transactions contemplated by
this Agreement.

Section 5.13 [ * ].

Section 5.14 Further Assurances. After the Closing, the Seller and the Buyer
agree to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be reasonably necessary in
order to give effect to the transactions contemplated by this Agreement. The
Seller shall, upon the written request of the Buyer, record and file, at the
Buyer’s expense, financing statements (and continuation statements

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------

with respect to such financing statements when applicable) with respect to the
Purchased Royalty meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary or appropriate to perfect the
sale, transfer, assignment and conveyance of the Purchased Royalty to the Buyer.

ARTICLE 6

INDEMNIFICATION

Section 6.1 General Indemnity. Subject to Section 6.3, from and after the
Closing:

(a) the Seller hereby agrees to indemnify, defend and hold harmless the Buyer
and its Affiliates and its and their directors, managers, trustees, officers,
agents and employees (the “Buyer Indemnified Parties”) from, against and in
respect of all Losses suffered or incurred by the Buyer Indemnified Parties to
the extent arising out of or resulting from (i) any breach of any of the
representations or warranties (in each case, when made) of the Seller in this
Agreement and (ii) any breach of any of the covenants or agreements of the
Seller in this Agreement; and

(b) the Buyer hereby agrees to indemnify, defend and hold harmless the Seller
and its Affiliates and its and their directors, officers, agents and employees
(the “Seller Indemnified Parties”) from, against and in respect of all Losses
suffered or incurred by the Seller Indemnified Parties to the extent arising out
of or resulting from (i) any breach of any of the representations or warranties
(in each case, when made) of the Buyer in this Agreement or (ii) any breach of
any of the covenants or agreements of the Buyer in this Agreement.

Section 6.2 Notice of Claims. If either a Buyer Indemnified Party, on the one
hand, or a Seller Indemnified Party, on the other hand (such Buyer Indemnified
Party on the one hand and such Seller Indemnified Party on the other hand being
hereinafter referred to as an “Indemnified Party”), has suffered or incurred any
Losses for which indemnification may be sought under this Article 6, the
Indemnified Party shall so notify the other party from whom indemnification is
sought under this Article 6 (the “Indemnifying Party”) promptly in writing
describing such Loss, the amount or estimated amount thereof, if known or
reasonably capable of estimation, and the method of computation of such Loss,
all with reasonable particularity and containing a reference to the provisions
of this Agreement in respect of which such Loss shall have occurred. If any
claim, action, suit or proceeding is asserted or instituted by or against
Licensee or a Third Party with respect to which an Indemnified Party intends to
claim any Loss under this Article 6, such Indemnified Party shall promptly
notify the Indemnifying Party of such claim, action, suit or proceeding and
tender to the Indemnifying Party the defense of such claim, action, suit or
proceeding. A failure by an Indemnified Party to give notice and to tender the
defense of such claim, action, suit or proceeding in a timely manner pursuant to
this Section 6.2 shall not limit the obligation of the Indemnifying Party under
this Article 6, except to the extent such Indemnifying Party is actually
prejudiced thereby.

Section 6.3 Limitations on Liability. No party hereto shall be liable for any
consequential, punitive, special or incidental damages (and no claim for
indemnification hereunder shall be asserted) as a result of any breach or
violation of any covenant or agreement of such party (including under this
Article 6) in or pursuant to this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------

Section 6.4 Third Party Claims. Upon providing notice to an Indemnifying Party
by an Indemnified Party pursuant to Section 6.2 of the commencement of any
action, suit or proceeding against such Indemnified Party by Licensee or a Third
Party with respect to which such Indemnified Party intends to claim any Loss
under this Article 6, such Indemnifying Party shall have the right to defend
such claim, at such Indemnifying Party’s expense and with counsel of its choice
reasonably satisfactory to the Indemnified Party. If the Indemnifying Party
assumes the defense of such claim, the Indemnified Party shall, at the request
of the Indemnifying Party, use commercially reasonable efforts to cooperate in
such defense; provided, that the Indemnifying Party shall bear the Indemnified
Party’s reasonable out-of-pocket costs and expenses incurred in connection with
such cooperation. So long as the Indemnifying Party is conducting the defense of
such claim as provided in this Section 6.4, the Indemnified Party may retain
separate co-counsel at its expense and may participate in the defense of such
claim, and neither the Indemnified Party nor the Indemnifying Party shall
consent to the entry of any Judgment or enter into any settlement with respect
to such claim without the prior written consent of the other unless such
Judgment or settlement (a) provides for the payment by the Indemnifying Party of
money as sole relief (if any) for the claimant (other than customary and
reasonable confidentiality obligations relating to such claim, Judgment or
settlement), (b) results in the full and general release of the Indemnified
Party from all liabilities arising out of, relating to or in connection with
such claim and (c) does not involve a finding or admission of any violation of
any law, rule, regulation or Judgment, or the rights of any Person, and has no
effect on any other claims that may be made against the Indemnified Party. In
the event the Indemnifying Party does not or ceases to conduct the defense of
such claim as so provided, (i) the Indemnified Party may defend against, and
consent to the entry of any Judgment or enter into any settlement with respect
to, such claim in any manner it may reasonably deem to be appropriate,
(ii) subject to the limitations set forth in Section 6.3, the Indemnifying Party
shall reimburse the Indemnified Party promptly and periodically for the
reasonable out-of-pocket costs of defending against such claim, including
reasonable attorneys’ fees and expenses against reasonably detailed invoices,
and (iii) the Indemnifying Party shall remain responsible for any Losses the
Indemnified Party may suffer as a result of such claim to the full extent
provided in this Article 6.

Section 6.5 Exclusive Remedy. Except as set forth in Section 9.13, from and
after Closing, the rights of the parties hereto pursuant to (and subject to the
conditions of) this Article 6 shall be the sole and exclusive remedy of the
parties hereto and their respective Affiliates with respect to any claims
(whether based in contract, tort or otherwise) resulting from or relating to any
breach of the representations, warranties covenants and agreements made under
this Agreement or any certificate, document or instrument delivered hereunder,
and each party hereto hereby waives, to the fullest extent permitted under
applicable law, and agrees not to assert after Closing, any other claim or
action in respect of any such breach. Notwithstanding the foregoing, claims for
common law fraud shall not be waived or limited in any way by this Article 6.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------

ARTICLE 7

TERMINATION

Section 7.1 Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:

(a) by mutual written agreement of the Buyer and the Seller; or

(b) by the Buyer upon notice in writing to the Seller at any time after
March 31, 2017, if by such date the Closing shall not have been consummated for
any reason other than a material breach by the Buyer of any of its
representations, warranties, covenants, agreements or obligations under this
Agreement.

Section 7.2 Automatic Termination. Unless earlier terminated as provided in
Section 7.1, this Agreement shall continue in full force and effect until 60
days after such time as Licensee (or any other applicable Third Party) is no
longer obligated to make any payments of the Royalty, at which point this
Agreement shall automatically terminate, except with respect to any rights that
shall have accrued prior to such termination.

Section 7.3 Survival. Notwithstanding anything to the contrary in this Article
7, the following provisions shall survive termination of this Agreement:
Section 1.4 (True Sale), Section 5.1 (Disclosures), Article 6 (Indemnification),
Article 8 (Confidentiality) and Article 9 (Miscellaneous). Termination of the
Agreement shall not relieve any party of liability in respect of breaches under
this Agreement by any party on or prior to termination.

ARTICLE 8

CONFIDENTIALITY

Section 8.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties hereto
agree that, for the term of the License Agreement and for [ * ] thereafter, each
party (the “Receiving Party”) shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than as provided for
in this Agreement (which includes the exercise of any rights or the performance
of any obligations hereunder) any information furnished to it by or on behalf of
the other party (the “Disclosing Party”) pursuant to this Agreement (including
any and all information provided by Amgen pursuant to the Amgen Agreement) or
the Non-Disclosure Agreement effective December 19, 2014, as amended, between RP
Management, LLC, on behalf of the Buyer, and the Seller under which the terms of
the transaction and this Agreement were negotiated (the “Confidentiality
Agreement”) (such information, “Confidential Information” of the Disclosing
Party) except for that portion of such information that:

(a) was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

22



--------------------------------------------------------------------------------

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party or its Representatives in breach of this Agreement;

(d) is independently developed by the Receiving Party or any of its Affiliates
without the use of the Confidential Information;

(e) was disclosed to the Receiving Party other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(f) is subsequently disclosed to the Receiving Party on a non-confidential basis
by a Third Party without obligations of confidentiality with respect thereto.

Section 8.2 Authorized Disclosure. Either party may disclose Confidential
Information to the extent such disclosure is reasonably necessary in the
following situations:

(a) prosecuting or defending litigation;

(b) complying with applicable laws and regulations, including regulations
promulgated by a global stock market or securities exchanges;

(c) complying with a valid order of a court of competent jurisdiction or other
Governmental Entity;

(d) for regulatory, tax or customs purposes;

(e) for audit purposes, provided that each recipient of Confidential Information
must be bound by customary obligations of confidentiality and non-use prior to
any such disclosure;

(f) disclosure to its Affiliates and Representatives on a need to know basis,
provided that each recipient of Confidential Information must be bound by
customary obligations of confidentiality and non-use prior to any such
disclosure;

(g) upon the prior written consent of the Disclosing Party; or

(h) disclosure to potential licensees, investors and other sources of funding,
including debt financing or co-investors, and their respective accountants,
financial advisors and other professional representatives, provided, that such
disclosure shall be made only to the extent customarily required to consummate
such investment or financing transaction and that each recipient of Confidential
Information must be bound by customary obligations of confidentiality and
non-use prior to any such disclosure;

provided that in the event the Receiving Party is required to make a disclosure
of the Disclosing Party’s Confidential Information pursuant to Section 8.2(a),
(b), (c) or (d)), it will, except where impracticable, give reasonable advance
written notice to the Disclosing Party of such disclosure and use [ * ] to
secure confidential treatment of such information. For clarity, any use or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------

disclosure of Confidential Information disclosed under the Confidentiality
Agreement that is authorized under this Article 8 shall not be restricted by, or
be deemed a violation of, the Confidentiality Agreement. In any event, the Buyer
shall not file or assist any Third Party in filing any patent application based
upon or using the Confidential Information of Seller provided hereunder.

Notwithstanding anything set forth in this Agreement, including Section 8.2,
patent and patent-related material and documentation may be only disclosed to or
accessed by Buyer’s counsel, without further disclosure to Buyer or its
Representatives.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any particular Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such particular Person.

“Agreement” is defined in the preamble.

“[ * ]” is defined in Section 5.13.

“[ * ]” is defined in Section 5.13.

“Amendment No. 2” is defined in the definition of License Agreement.

“Amendment No. 5” is defined in the definition of License Agreement.

“Amendment No. 6” is defined in the definition of License Agreement.

“Annual Update Meeting” is defined in Section 5.4(b).

“Bankruptcy Laws” means, collectively, bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally.

“Bill of Sale” is defined in Section 2.4.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York are permitted or required by
applicable law or regulation to remain closed.

“Buyer” is defined in the preamble.

“Buyer Representatives” shall mean the up to three (3) individuals Buyer
designates to attend the Annual Update Meetings and the Quarterly Update
Meetings.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------

“Buyer Indemnified Parties” is defined in Section 6.1(a).

“[ * ]” has the meaning assigned such term in Section 1.7 of the License
Agreement.

“CK-452” has the meaning assigned such term in Section 1.9 of the License
Agreement, currently known as omecamtiv mecarbil that is the subject of
development under the License Agreement.

“CK Intellectual Property” has the meaning assigned such term in Section 1.10 of
the License Agreement, as supplemented by the meaning assigned such term in
Amendment No. 2.

“CK Product Opportunity” has the meaning assigned such term in Section 4.6.1.3
of the License Agreement.

“Closing” means the closing of the sale, transfer, assignment and conveyance of
the Purchased Royalty hereunder.

“Closing Date” means the date on which the Closing occurs.

“Co-Invest Option” has the meaning assigned such term in Section 1.6 of the
License Agreement.

“Commercialization” means [ * ], and shall include [ * ]. When used as a verb,
“Commercialize” shall mean to engage in Commercialization.

“Compound” means a Compound within the meaning of Section 1.21 of the License
Agreement that, [ * ] (a) [ * ]; or (b) [ * ].

“Delivered by the Seller” shall mean such documentation as is attached to the
certificate(s) delivered at the Closing pursuant to Section 2.3(a) and is
certified true, correct and complete by the Secretary or Assistant Secretary of
the Seller pursuant to such certificates.

“Development” shall mean [ * ].

“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered to the Buyer or Buyer’s counsel by the Seller concurrently
with the execution of this Agreement.

“Existing In-Development Patents” is defined in Section 3.1(j)(i)

“Existing Sublicense” is defined in Section 3.1(h)(ix).

“Governmental Entity” means any: (i) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or other entity and any
court, arbitrator or other tribunal); (iv) multi-national organization or body;
or (v) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------

“Indemnified Party” is defined in Section 6.2.

“Indemnifying Party” is defined in Section 6.2.

“Initiation” has the meaning set forth in Section 1.40 of the License Agreement.

“Intellectual Property” shall mean the collectively the CK Intellectual Property
and Joint Patent Rights with respect to Compounds.

“Joint Patent Rights” has the meaning assigned such term in Section 1.43 of the
License Agreement, including any Research Patent Rights deemed included in Joint
Patent Rights pursuant to Amendment No. 5 with respect to Compounds.

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

“Knowledge of the Seller” means actual knowledge after due inquiry.

“Lender” is defined in the definition of Loan Agreement.

“Letter Agreement” is defined in the definition of License Agreement.

“License Agreement” means that certain Collaboration and Option Agreement by and
between Licensee and the Seller dated December 29, 2006, as amended by that
certain Amendment No. 1 to Collaboration and Option Agreement dated June 23,
2008, as amended by that certain Amendment Number 2 to Collaboration and Option
Agreement dated September 30, 2008 (“Amendment No. 2”), as amended by that
certain Amendment Number 3 to Collaboration and Option Agreement dated
October 31, 2008, as amended by that certain Amendment No. 4 to Collaboration
and Option Agreement dated February 20, 2009, as amended by that certain
Amendment No. 5 to Collaboration and Option Agreement dated November 1, 2010
(“Amendment No. 5”), as amended by that certain Amendment No. 6 to Collaboration
and Option Agreement dated June 11, 2013 (“Amendment No. 6”), as amended by that
certain Amendment No. 7 to Collaboration and Option Agreement dated March 19,
2015, as amended by that certain Letter of Agreement dated August 29, 2016, by
and among Licensee, the Seller, Les Laboratoires Servier and Institut de
Recherches Internationales Servier (“Letter Agreement”), as amended by that
certain Amendment No. 8 to Collaboration and Option Agreement dated November 30,
2016, as amended by the letter dated January 27, 2012 modifying the Compound
Criteria, and as amended by the Licensee Consent.

“Licensed Patents” means the Patent Rights (including any provisionals,
divisionals, continuations, continuations-in-part, inventor’s certificates,
reissues, reexaminations, extensions or other governmental actions which extend
any of the subject matter of a Patent Right, and any substitutions,
confirmations, registrations or additions of or to any of the foregoing)
licensed, in whole or in part, to Licensee under the License Agreement with
respect to Compounds.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------

“Licensee” means Amgen Inc., a Delaware corporation.

“Licensee Consent” is defined in Section 2.7.

“Licensee Patents” has the meaning assigned to the term “Amgen Patent Rights” in
Section 1.5 of the License Agreement, as supplemented by the term “Amgen
Intellectual Property” in Amendment No. 2.

“Licensee Option” has the meaning assigned to the term “Amgen Option” in
Section 1.4 of the License Agreement.

“Licensee Security Agreement” means the Security Agreement dated December 29,
2006.

“Lien” means any mortgage, lien, pledge, charge, adverse claim, security
interest, encumbrance or restriction of any kind, including any restriction on
use, transfer or exercise of any other attribute of ownership of any kind.

“Loan Agreement” means that certain Loan and Security Agreement, dated as of
October 19, 2015, by and among Oxford Finance, LLC, as collateral agent and as
lender thereunder, Silicon Valley Bank, as lender thereunder, the other lenders
party thereto from time to time (collectively and individually, “Lender”) and
the Seller.

“Loss” means any and all Judgments, damages, losses, claims, costs, liabilities
and expenses, including reasonable fees and out-of-pocket expenses of counsel;
provided, however, that “Loss” shall not include any consequential, punitive,
special or incidental damages.

“Marketing Approval” means the approval of a new drug application (as such term
is used under the Federal Food, Drug, and Cosmetic Act) or other applicable
pharmaceutical approval submission to the U.S. Food and Drug Administration, or
any successor agency thereto, for marketing approval such agency necessary for
the Commercialization of a pharmaceutical product in the United States.

“Material Adverse Effect” means (A) any event, occurrence, fact, condition or
change that, individually or in the aggregate, adversely affects in any material
respect any one or more of the following: (i) the Purchased Royalty (including
the timing, amount, or duration thereof) or any payment due to Buyer hereunder
set forth in this Agreement; (ii) CK-452 or any Compound then being developed or
Commercialized; (iii) the ability of the Seller to perform its obligations under
this Agreement; (iv) the validity or enforceability of this Agreement or the
rights and remedies of the Buyer hereunder; (v) the legal and contractual
obligations of the Seller under, or the legal obligations of the Licensee to pay
the Purchased Royalty to the Buyer pursuant to, the terms of this Agreement; or
(vi) the ability of the Seller to perform any of its obligations under the
License Agreement with respect to CK-452 or any Compounds; or (B) [ * ].

“Modification” is defined in Section 5.6.

“Net Sales” shall have the meaning assigned such term in Section 1.48 of the
License Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------

“Patent Right” has the meaning assigned such term in Section 1.50 of the License
Agreement.

“Permitted Liens” means any (i) mechanic’s, materialmen’s, and similar liens for
amounts not yet due and payable or (ii) statutory liens for taxes not yet due
and payable or for taxes that the taxpayer is contesting in good faith.

“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.

“Phase III Trial” shall have the meaning assigned such term in Section 1.51.4 of
the License Agreement.

“Press Release” means a joint press release describing this Agreement and the
transactions contemplated by this Agreement that is mutually agreed by Buyer and
Seller.

“Pro-Rata Share” means [ * ].

“Proceeds” means any amounts actually recovered by the Seller as a result of any
settlement or resolution of any actions, suits, proceedings, claims or disputes
related to the License Agreement with respect to the Compounds.

“Program” means the program to research, develop, manufacture, and Commercialize
the Compounds for the treatment of heart failure.

“Purchase Price” is defined in Section 1.2.

“Purchased Royalty” means the right to receive the percentage of the Net Sales
of all Compounds, including CK-452 (omecamtiv mecarbil), during the Royalty Term
in each country in the Territory through and including December 31, 2035 at the
applicable royalty rate set forth in the table below:

 

If Marketing Approval for CK-452 (omecamtiv mecarbil) is received

   Royalty Rate (1)(2)

Prior to [ * ]

   4.5%

After [ * ]

   [ * ]%

After [ * ]

   [ * ]%

After [ * ]

   [ * ]%

After [ * ]

   [ * ]%

After [ * ]

   5.5%

(1) If one or more marketing approvals are received outside the U.S. for the
first Compound prior to receipt of Marketing Approval for the first Compound,
then the Royalty Rate applicable prior to receipt of the Marketing Approval
shall be the Royalty Rate in the table escalating [ * ] until Marketing Approval
is obtained.

 

(2) [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------

together with a portion of any payments to the Seller under the License
Agreement made in lieu of Royalties under the License Agreement, which portion
is determined on the basis of the financial equivalent of the applicable Royalty
Rate multiplied by the Net Sales with respect to which such “in lieu of”
payments were made, and any overdue interest on such Royalties payable to Seller
by Licensee pursuant to Section 13.16 of the License Agreement. To the extent
that payments are made to the Seller under the License Agreement in lieu of
Royalties, the parties shall discuss in good faith the meaning of “financial
equivalent” herein.

“Quarterly Update Meeting” is defined in Section 5.4(b).

“Representative” means, with respect to any Person, (i) any direct or indirect
stockholder, member or partner of such Person and (ii) any manager, director,
officer, employee, agent, advisor or other representative (including attorneys,
accountants, consultants, bankers, financial advisors and actual and potential
lenders and investors) of such Person.

“Research Patent Rights” shall have the meaning assigned such term in Amendment
No. 5 with respect to Compounds.

“Royalty” means all payments payable by Licensee to the Seller pursuant to
Section 13.4 of the License Agreement (including payments pursuant to
Section 2(c)(ii) of Amendment No. 6) with respect to all Compounds in the
Territory from and after the Closing Date and any payments to the Seller under
the License Agreement in lieu of such payments with respect to all Compounds,
and any overdue interest on such royalty amounts payable to the Seller pursuant
to Section 13.16 of the License Agreement. The Purchased Royalty is a portion of
the Royalty.

“Royalty Reduction” is defined in Section 3.1(h)(xi).

“Royalty Reports” means the quarterly reports deliverable by Licensee pursuant
to Section 13.4.6 of the License Agreement.

“Royalty Term” shall have the meaning assigned such term in Section 1.60 of the
License Agreement.

“Seller” is defined in the preamble.

“Seller Indemnified Parties” is defined in Section 6.1(b).

“Seller Representative” means one member from the Seller’s representatives then
serving on one of the Joint Steering Committee, Joint Commercialization
Committee or Joint Development Committee (as each such term is defined in the
License Agreement) designated by the Buyer to attend the Annual Update Meetings
and the Quarterly Update Meetings.

“Subject Transaction” has the meaning assigned such term in Section 2.9 of the
License Agreement.

“Sublicensee” is defined in Section 3.1(h)(ix).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------

“Term Loan Facility” means that certain term loan facility for up to $40,000,000
principal amount pursuant to the Loan Agreement.

“Territory” means the entire world.

“Third Party” has the meaning assigned such term in Section 1.64 of the License
Agreement.

“Transfer” means any sale, transfer, hypothecation, assignment, any manner of
conveyance or the granting of a Lien (other than a Permitted Lien).

“UCC” means Article 9 of the Uniform Commercial Code of the State of Delaware,
as in effect from time to time.

Section 9.2 Certain Interpretations. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:

(a) “either” and “or” are not exclusive and “include,” “includes” and
“including” are not limiting and shall be deemed to be followed by the words
“without limitation;”

(b) “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if;”

(c) “hereof,” “hereto,” “herein” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(d) references to a Person are also to its permitted successors and assigns;

(e) definitions are applicable to the singular as well as the plural forms of
such terms;

(f) unless otherwise indicated, references to an “Article”, “Section”
or “Exhibit” refer to an Article or Section of, or an Exhibit to, this
Agreement, and references to a “Schedule” refer to the corresponding part of the
Disclosure Schedule;

(g) references to “$” or otherwise to dollar amounts refer to the lawful
currency of the United States;

(h) references to an agreement or other document include references to any
annexes, exhibits and schedules attached thereto excluding any amendments,
restatements, reformations, supplements or other modifications after the date
hereof;

(i) references to a law include any amendment or modification to such law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the date of this Agreement; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

30



--------------------------------------------------------------------------------

(j) references to Sections and Articles in the License Agreement that include
the term “Compound” or “Compounds” shall be deemed to mean Compound (or
Compounds) as defined in this Agreement.

Section 9.3 Headings. The table of contents and the descriptive headings of the
several Articles and Sections of this Agreement and the Exhibits and Schedules
are for convenience only, do not constitute a part of this Agreement and shall
not control or affect, in any way, the meaning or interpretation of this
Agreement.

Section 9.4 Notices. All notices and other communications under this Agreement
shall be in writing and shall be by email with PDF attachment, facsimile,
courier service or personal delivery to the following addresses, or to such
other addresses as shall be designated from time to time by a party hereto in
accordance with this Section 9.4:

If to the Seller, to it at:

Cytokinetics, Incorporated

280 East Grand Avenue

South San Francisco, CA 94080

Attn: General Counsel

Telephone: (650) 624-2925

Facsimile: (650) 624-3010

Email: cmcdowell@cytokinetics.com

with another copy to:

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304

Attention: Glen Sato

Telephone: (650) 843-5502

Facsimile: (650) 849-7400

Email: gsato@cooley.com

If to the Buyer, to it at:

RPI Finance Trust

c/o RP Management, LLC

110 East 59th St, 33rd Floor

New York, NY 10022

Attention: George Lloyd

Telephone: (212) 883-2280

E-mail: glloyd@royaltypharma.com

Facsimile: (212) 883-2260

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

31



--------------------------------------------------------------------------------

with a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Arthur McGivern

Telephone: 617-570-1971

Facsimile: (617) 523-1231

Email: AMcGivern@goodwinlaw.com

All notices and communications under this Agreement shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when
received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.

Section 9.5 Expenses. Except as otherwise provided herein, all fees, costs and
expenses (including any legal, accounting and banking fees) incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and to consummate the transactions contemplated hereby shall be paid
by the party hereto incurring such fees, costs and expenses.

Section 9.6 Assignment. The Seller shall not sell, assign or otherwise transfer
all or any portion of its interest in the Licensed Patents, the License
Agreement or this Agreement to any Third Party or the Licensee by operation of
law, merger, change of control, or otherwise, unless in connection therewith
(a) such Person acquires all of the Sellers’ interest in all of the Licensed
Patents, the License Agreement and this Agreement and (b) prior to closing any
such transaction, the Seller causes such Person to deliver a writing to the
Buyer in which (i) if such Person is not the Licensee, such Person assumes all
of the obligations of the Seller to the Buyer under this Agreement, and (ii) if
such Person is the Licensee, the Licensee assumes all of the obligations of the
Seller to the Buyer hereunder and agrees to pay the Purchased Royalty directly
to the Buyer notwithstanding any subsequent termination of the License Agreement
by the Licensee. The preceding sentence shall not prohibit, restrict or limit
Seller from entering into an additional Royalty monetization transaction;
provided that such additional Royalty monetization does not conflict with the
other terms and conditions of this Agreement or the License Agreement. Subject
to the first sentence of this Section 9.6, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties hereto and their
respective permitted successors and assigns. The Buyer may assign this
Agreement, provided that the Buyer promptly thereafter notifies the Seller and
any such assignee promptly thereafter agrees in writing to be bound by this
Agreement and the applicable terms of the License Agreement (including the
consent to enter into this Agreement), and in any event such assignment shall be
of the Agreement in its entirety. Any purported assignment in violation of this
Section 9.6 shall be null and void.

Section 9.7 Amendment and Waiver.

(a) This Agreement may be amended, modified or supplemented only in a writing
signed by each of the parties hereto. Any provision of this Agreement may be
waived only in a writing signed by the party hereto granting such waiver.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

32



--------------------------------------------------------------------------------

(b) No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
No course of dealing between the parties hereto shall be effective to amend,
modify, supplement or waive any provision of this Agreement.

Section 9.8 Entire Agreement. This Agreement, the Exhibits annexed hereto and
the Disclosure Schedule constitute the entire understanding between the parties
hereto with respect to the subject matter hereof and supersede all other
understandings and negotiations with respect thereto. As of the date hereof, the
Confidentiality Agreement is hereby terminated without further force and effect,
superseded by Article 8 of this Agreement and all confidential information
disclosed pursuant to such agreement shall be deemed Confidential Information of
the applicable party hereunder, and all obligations between the parties relating
to confidentiality shall be governed by Article 8 of this Agreement.

Section 9.9 No Third Party Beneficiaries. This Agreement is for the sole benefit
of the Seller and the Buyer and their permitted successors and assigns and
nothing herein expressed or implied shall give or be construed to give to any
Person, other than the parties hereto and such successors and assigns, any legal
or equitable rights hereunder.

Section 9.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

Section 9.11 JURISDICTION; VENUE.

(a) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS RESPECTIVE PROPERTY AND ASSETS, TO THE EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, AND THE BUYER AND
THE SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. THE BUYER AND THE SELLER HEREBY AGREE THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. EACH OF THE BUYER AND THE SELLER HEREBY SUBMITS TO THE EXCLUSIVE
PERSONAL JURISDICTION AND VENUE OF SUCH NEW YORK STATE AND FEDERAL COURTS. THE
BUYER AND THE SELLER AGREE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THAT PROCESS MAY BE SERVED ON THE BUYER OR THE SELLER IN THE SAME MANNER THAT
NOTICES MAY BE GIVEN PURSUANT TO SECTION 9.4 HEREOF.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

33



--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL
COURT. EACH OF THE BUYER AND THE SELLER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 9.12 Severability. If any term or provision of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any situation in
any jurisdiction, then, to the extent that the economic and legal substance of
the transactions contemplated hereby is not affected in a manner that is
materially adverse to either party hereto, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect and the
enforceability and validity of the offending term or provision shall not be
affected in any other situation or jurisdiction.

Section 9.13 Specific Performance. Each of the parties acknowledges and agrees
that the other party may be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated. Accordingly, each of the parties
agrees that, without posting bond or other undertaking, the other party will be
entitled to seek an injunction or injunctions to prevent breaches or violations
of the provisions of this Agreement and to enforce specifically this Agreement
and the terms and provisions hereof in any action, suit or other proceeding
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter in addition to any other remedy to
which it may be entitled, at law or in equity.

Section 9.14 Trustee Capacity of Wilmington Trust Company. Notwithstanding
anything contained herein to the contrary, it is expressly understood and agreed
by the parties hereto that (i) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely in its
trustee capacity, in the exercise of the powers and authority conferred and
vested in it under the trust deed of the Buyer, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Buyer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Buyer and (iii) under no circumstances shall Wilmington
Trust Company be personally liable for the payment of any indebtedness or
expenses of the Buyer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Buyer under this
Agreement or any related documents.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

34



--------------------------------------------------------------------------------

Section 9.15 Relationship of Parties. The relationship between the Buyer and the
Seller is solely that of purchaser and seller, and neither the Buyer nor the
Seller has any fiduciary or other special relationship with the other party or
any of its Affiliates. This Agreement is not a partnership or similar agreement,
and nothing contained herein shall be deemed to constitute the Buyer and the
Seller as a partnership, an association, a joint venture or any other kind of
entity or legal form for any purposes, including any Tax purposes. The Buyer and
the Seller agree that they shall not take any inconsistent position with respect
to such treatment in a filing with any Governmental Entity.

Section 9.16 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, facsimile or other similar means of
electronic transmission, including “PDF,” shall be considered original executed
counterparts, provided receipt of such counterparts is confirmed.

[Signature Page Follows]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Royalty Purchase
Agreement to be executed and delivered by their respective representatives
thereunto duly authorized as of the date first above written.

 

CYTOKINETICS, INCORPORATED By:   /s/ Robert I. Blum   Name: Robert I. Blum  
Title: President & CEO RPI FINANCE TRUST By:   Wilmington Trust Company, not in
its individual capacity but solely in its capacity as owner trustee By:   /s/
Beverly D. Capers   Name: Beverly D. Capers   Title: Assistant Vice President

[SIGNATURE PAGE TO THE ROYALTY PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A: Stock Purchase Agreement

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit B

FORM OF BILL OF SALE

This BILL OF SALE is dated as of February 1, 2017 (the “Closing Date”) by
Cytokinetics Incorporated, a Delaware corporation (the “Seller”), in favor of
RPI Finance Trust, a Delaware statutory trust (the “Buyer”).

RECITALS

WHEREAS, the Seller and the Buyer are parties to that certain Royalty Purchase
Agreement, dated as of the Closing Date (the “Agreement”), pursuant to which,
among other things, the Seller agrees to sell, assign, transfer, convey and
grant to the Buyer, and the Buyer agrees to purchase, acquire and accept from
the Seller, all of the Seller’s right, title and interest in, to and under the
Purchased Royalty, for the consideration described in the Agreement; and

WHEREAS, the parties hereto now desire to carry out the purposes of the
Agreement by the execution and delivery of this instrument evidencing the
Buyer’s purchase, acquisition and acceptance of the Purchased Royalty;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the Agreement and of other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1. The Seller, by this Bill of Sale, does hereby sell, assign, transfer,
convey and grant to the Buyer, and the Buyer does hereby purchase, acquire and
accept, the Purchased Royalty.

 

  2. The parties hereto acknowledge that the Buyer is not assuming any of the
liabilities or obligations of Seller.

 

  3. This Bill of Sale (i) is made pursuant to, and is subject to the terms of,
the Agreement, nothing herein shall be deemed to modify, expand or limit in any
way the terms of the Agreement including any of the representations, warranties,
covenants and obligations of the parties thereunder and (ii) shall be binding
upon and inure to the benefit of the Seller, the Buyer and their respective
successors and permitted assigns, for the uses and purposes set forth and
referred to above, effective immediately upon its delivery to the Buyer.

 

  4. In the event of any conflict or inconsistency between the terms, provisions
and conditions of this Bill of Sale and the Agreement, the terms, provisions and
conditions of the Agreement shall control.

 

  5. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  6. This Bill of Sale may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

  7. Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that (i) this Bill of Sale is
executed and delivered by Wilmington Trust Company, not individually or
personally but solely in its trustee capacity, in the exercise of the powers and
authority conferred and vested in it under the trust deed of the Buyer,
(ii) each of the representations, undertakings and agreements herein made on the
part of the Buyer is made and intended not as a personal representation,
undertaking and agreement by Wilmington Trust Company but is made and intended
for the purpose of binding only the Buyer and (iii) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Buyer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Buyer under this Agreement or any related documents.

 

  8. The following terms as used herein shall have the following respective
meanings:

 

  (a.) “Agreement” is defined in the recitals.

 

  (b.) “Bill of Sale” is defined in the preamble.

 

  (c.) “Buyer” is defined in the preamble.

 

  (d.) “CK-452” has the meaning assigned such term in Section 1.9 of the License
Agreement, currently known as omecamtiv mecarbil that is the subject of
development under the License Agreement.

 

  (e.) “Closing” means the closing of the sale, transfer, assignment and
conveyance of the Purchased Royalty hereunder.

 

  (f.) “Closing Date” is defined in the preamble.

 

  (g.) “Compound” means a Compound within the meaning of Section 1.21 of the
License Agreement that, [ * ]: (a) [ * ]; or (b) [ * ].

 

  (h.)

“License Agreement” means that certain Collaboration and Option Agreement by and
between Licensee and the Seller dated December 29, 2006, as amended by that
certain Amendment No. 1 to Collaboration and Option Agreement dated June 23,
2008, as amended by that certain Amendment Number 2 to Collaboration and Option
Agreement dated September 30, 2008, as amended by that certain Amendment Number
3 to

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  Collaboration and Option Agreement dated October 31, 2008, as amended by that
certain Amendment No. 4 to Collaboration and Option Agreement dated February 20,
2009, as amended by that certain Amendment No. 5 to Collaboration and Option
Agreement dated November 1, 2010, as amended by that certain Amendment No. 6 to
Collaboration and Option Agreement dated June 11, 2013, as amended by that
certain Amendment No. 7 to Collaboration and Option Agreement dated March 19,
2015, as amended by that certain Letter of Agreement dated August 29, 2016, by
and among Licensee, the Seller, Les Laboratoires Servier and Institut de
Recherches Internationales Servier, as amended by that certain Amendment No. 8
to Collaboration and Option Agreement dated November 30, 2016, as amended by the
letter dated January 27, 2012 modifying the Compound Criteria, and as amended by
the Licensee Consent.

 

  (i.) “Licensee” means Amgen Inc., a Delaware corporation.

 

  (j.) “Licensee Consent” means the duly executed agreement from Licensee in the
form Delivered by the Seller to the Buyer at the Closing.

 

  (k.) “Marketing Approval” means the approval of a new drug application (as
such term is used under the Federal Food, Drug, and Cosmetic Act) or other
applicable pharmaceutical approval submission to the U.S. Food and Drug
Administration, or any successor agency thereto, for marketing approval such
agency necessary for the Commercialization of a pharmaceutical product in the
United States.

 

  (l.) “Net Sales” shall have the meaning assigned such term in Section 1.48 of
the License Agreement.

 

  (m.) “Purchased Royalty” means the right to receive the percentage of the Net
Sales of all Compounds, including CK-452 (omecamtiv mecarbil), during the
Royalty Term in each country in the Territory through and including December 31,
2035 at the applicable royalty rate set forth in the table below:

 

If Marketing Approval for CK-452 (omecamtiv mecarbil) is received

   Royalty Rate (1)(2)

Prior to [ * ]

   4.5%

After [ * ]

   [ * ]%

After [ * ]

   [ * ]%

After [ * ]

   [ * ]%

After [ * ]

   [ * ]%

After [ * ]

   5.5%

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(1) If one or more marketing approvals are received outside the U.S. for the
first Compound prior to receipt of Marketing Approval for the first Compound,
then the Royalty Rate applicable prior to receipt of the Marketing Approval
shall be the Royalty Rate in the table escalating [ * ] until Marketing Approval
is obtained.

(2) [ * ].

together with a portion of any payments to the Seller under the License
Agreement made in lieu of Royalties under the License Agreement, which portion
is determined on the basis of the financial equivalent of the applicable Royalty
Rate multiplied by the Net Sales with respect to which such “in lieu of”
payments were made, and any overdue interest on such Royalties payable to Seller
by Licensee pursuant to Section 13.16 of the License Agreement. To the extent
that payments are made to the Seller under the License Agreement in lieu of
Royalties, the parties shall discuss in good faith the meaning of “financial
equivalent” herein.

 

  (n.) “Royalty” means all payments payable by Licensee to the Seller pursuant
to Section 13.4 of the License Agreement (including payments pursuant to
Section 2(c)(ii) of Amendment No. 6) with respect to all Compounds in the
Territory from and after the Closing Date and any payments to the Seller under
the License Agreement in lieu of such payments with respect to all Compounds,
and any overdue interest on such royalty amounts payable to the Seller pursuant
to Section 13.16 of the License Agreement. The Purchased Royalty is a portion of
the Royalty.

 

  (o.) “Royalty Term” shall have the meaning assigned such term in Section 1.60
of the License Agreement.

 

  (p.) “Seller” is defined in the preamble.

 

  (q.) “Territory” means the entire world.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed and delivered by their respective representatives thereunto duly
authorized as of the date first above written.

 

CYTOKINETICS, INCORPORATED By:   /s/ Robert I. Blum   Name: Robert I. Blum  
Title: President & CEO RPI FINANCE TRUST By:   Wilmington Trust Company, not in
its individual capacity but solely in its capacity as owner trustee By:   /s/
Beverly D. Capers   Name: Beverly D. Capers   Title: Assistant Vice President

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.